FILED
                             NOT FOR PUBLICATION                            JAN 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HUA LIN,                                         No. 08-70510

               Petitioner,                       Agency No. A095-310-416

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Hua Lin, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence, Desta v. Ashcroft, 365 F.3d

741, 745 (9th Cir. 2004), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based upon Lin’s submission of fabricated detention and release warrants and

counterfeit birth and marriage certificates, and his failure to provide a compelling

explanation to counter evidence that the documents were not genuine. See Desta,

365 F.3d at 745 (fraudulent documents going to heart of claim may justify adverse

credibility finding). In the absence of credible testimony, Lin’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Because Lin’s CAT claim is based on evidence the agency found not

credible, and he points to no other evidence that shows it is more likely than not he

would be tortured if returned to China, his CAT claim also fails. See id. at 1156-

57.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-70510